Citation Nr: 0423742	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for intraductal 
carcinoma of the right breast to include as secondary to 
Agent Orange exposure. 

2.  Entitlement to service connection for intraductal 
carcinoma of the right breast to include as secondary to 
Agent Orange exposure. 

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for vulvar carcinoma 
to include as secondary to Agent Orange exposure. 

4.  Entitlement to service connection for vulvar carcinoma to 
include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran is represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to December 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

Procedural History 

In a May 1999 decision, the Board denied service connection 
for intraductal carcinoma of the right breast and vulvar 
carcinoma on the grounds that there was no medical evidence 
that either breast cancer or vulvar cancer was related to 
exposure to Agent Orange.  After the Board's decision, the 
veteran applied to reopen the claim, which the RO denied in 
an unappealed June 1999 rating decision.  38 C.F.R. § 3.104 
(A final RO decision shall not be subject to revision on the 
same factual basis). 

In February 2000, the veteran again applied to reopen the 
claims.  In the December 2000 rating now on appeal, the RO 
determined that the additional evidence was not new and 
material to reopen the claims.  After the veteran's notice of 
disagreement, the RO issued a statement of the case in April 
2002, addressing finality and the requirement to submit new 
and material evidence in order to reopen the claims.  After 
the veteran filed her substantive appeal, the RO issued a 
supplemental statement of the case in November 2002.  The RO 
then retracted its determination on finality and reviewed the 
claims on the merits without regard to whether the additional 
evidence was new and material. 

A final unappealed decision by the RO may not be reopened 
unless otherwise authorized.  The Board is authorized to 
reopen such claims only if new and material evidence is 
presented.  It is the Board's jurisdictional responsibility 
to consider whether it was proper for claims to be reopened 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001). 

Since the veteran was provided both a statement of the case, 
addressing finality and the requirement to present new and 
material evidence to reopen the claims, and a supplemental 
statement of the case, addressing the claims on the merits 
without regard to whether the additional evidence was new and 
material, the Board will address both finality and the merits 
of the claims.  And the issues are so framed on the first 
page of this decision.  

The veteran testified at a hearing before the undersigned in 
March 2004.  A transcript of the hearing is now part of the 
record before the Board.


FINDINGS OF FACT

1.  In an unappealed June 1999 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for 
intraductal carcinoma of the right breast to include as 
secondary to Agent Orange exposure. 

2.  The additional evidence submitted since the June 1999 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  Intraductal carcinoma of the right breast (hereinafter 
also referred to as breast cancer) did not have onset during 
service, it is unrelated to any injury or disease therein, 
did not become manifest to a degree of a 10 percent or more 
within one year of separation from service, it is not a 
disease presumptively associated with exposure to Agent 
Orange, and it is not etiologically related to exposure to 
Agent Orange.  

4.  In an unappealed June 1999 rating decision, the RO 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for 
vulvar carcinoma to include as secondary to Agent Orange 
exposure.

5. The additional evidence submitted since the June 1999 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

6.  Vulvar carcinoma (hereinafter also referred to as vulvar 
cancer) did not have onset during service, it is unrelated to 
any injury or disease therein, did not become manifest to a 
degree of a 10 percent or more within one year of separation 
from service, it is not a disease presumptively associated 
with exposure to Agent Orange, and it is not etiologically 
related to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, determining that new and 
material evidence had not been presented to reopen the claim 
of service connection for intraductal carcinoma of the right 
breast to include as secondary to Agent Orange exposure, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998).

2.  New and material evidence to reopen the claim of service 
connection for intraductal carcinoma of the right breast to 
include as secondary to Agent Orange exposure has been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Intraductal carcinoma of the right breast was not 
incurred in service, and breast cancer may not be presumed to 
be related to service on the basis of a chronic disease or as 
a disease associated with exposure to Agent Orange.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 1116, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003). 

4.  The June 1999 rating decision, determining that new and 
material evidence had not been presented to reopen the claim 
of service connection for vulvar carcinoma to include as 
secondary to Agent Orange exposure, is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1998).

5.  New and material evidence to reopen the claim of service 
connection for vulvar carcinoma to include as secondary to 
Agent Orange exposure has been presented.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

6.  Vulvar carcinoma was not incurred in service, and vulvar 
cancer may not be presumed to be related to service on the 
basis of a chronic disease or as a disease associated with 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2003).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During the appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R. § 3.159, and amended VA's 
duties to notify and to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the December 2000 rating decision was made 
before the RO provided the veteran VCAA notice.  However the 
Board finds that any defect with respect to the sequence of 
the VCAA notice did not prejudiced the veteran's claims for 
the reasons specified below.  

In the copy of the December 2000 rating decision, provided to 
the veteran, the veteran was on notice that the evidence 
needed to substantiate the claims was evidence of a 
relationship between the veteran's cancers and service, 
including her assertion of exposure to Agent Orange.  

In the April 2002 statement of the case, the RO provided the 
veteran the complete text of 38 C.F.R. § 3.159, implementing 
38 U.S.C.A. §§ 5103 and 5103A.  This put the veteran on 
notice that VA would obtain VA records and other records she 
identified, that she should provide any evidence in her 
possession that pertained to the claims, and that she had 30 
days to respond to the request for information or evidence.  

For these reasons, the Board finds that the notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); and of Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice). 

As for the content of the notice, specifically, the 30 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support her 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with. 

Factual Background 

Service records show that the veteran was a surgical nurse 
stationed at the 106th General Hospital, located in Japan, 
from December 1965 to December 1966. 

The service medical records contain no complaint, finding, or 
history of breast cancer or vulvar cancer. 

After service, private medical records disclose that, in 
November 1995, a biopsy of a right breast lesion, identified 
on a mammogram, was diagnosed as intraductal carcinoma.  
Later, the veteran underwent a radical mastectomy with 
reconstruction.  In August 1997, a vulvar lesion was found 
and a biopsy revealed vulvar carcinoma.   In October 1997, 
she had vulvectomy. 

In statements in support of her claim, the veteran stated 
that, during her tour of duty in Japan, she was a triage 
nurse and she worked with combat injured soldiers and Marines 
who had been evacuated from Vietnam and she had to remove 
their clothing, which was often saturated with chemicals, in 
preparation for surgery, exposing her to what she believed 
was Agent Orange.  

In its May 1999 decision, the Board found that the veteran 
did not serve in Vietnam and that there was no competent 
medical evidence that intraductal carcinoma of the right 
breast and vulvar carcinoma were related to Agent Orange 
exposure during service or are otherwise related to her 
period of service.  

In May 1999, the veteran submitted additional evidence, 
consisting of private medical records, dated in 1998 and 
1999, revealing recurrent vulvar cancer in March 1999. 

In a June 1999 rating decision, the RO determined that new 
and material evidence had not been presented to reopen the 
claims of service connection for intraductal carcinoma of the 
right breast and vulvar carcinoma to include as secondary to 
Agent Orange exposure.

The additional evidence of record since the June 1999 rating 
decision consists of the following. 

In an August 1999 statement, a nurse, who had been stationed 
at a field hospital in Vietnam that sent wounded soldiers to 
the 106th General Hospital, stated the soldiers, who were 
evacuated, wore clothing contaminated with Agent Orange.  She 
submitted a similar statement in July 2001, in which she 
stated that the list of diseases associated with exposure to 
Agent Orange is incomplete. 



In a December 1999 statement, a nurse, who had served with 
the veteran, explained that the veteran treated incoming 
wounded from Vietnam, who were still dressed in their 
fatigues, and the veteran was exposed to the all the dirt and 
chemicals that the wounded had been exposed to. 

In a December 1999 statement, L. E., M.D., expressed the 
opinion that it is unclear whether Agent Orange would be 
related to the veteran's cancers and she did not think it 
could be ruled out. 

A CT scan in February 2000 revealed no evidence of metastatic 
disease. 

The veteran has submitted a copy of a study conducted by VA 
addressing the prevalence of gynecologic cancers among female 
Vietnam veterans, which appeared in the Journal of 
Occupational and Environmental Medicine (Vol. 42, 1121-1127, 
2000). 

In March 2004, the veteran testified that she had talked to 
oncologists but that they did not know if her types of cancer 
were or were not associated with exposure to Agent Orange. 

Finality and New and Material 

In a May 1999 decision, the Board denied service connection 
for intraductal carcinoma of the right breast and vulvar 
carcinoma on the grounds that there was no medical evidence 
that either breast cancer or vulvar cancer was related to 
exposure to Agent Orange.  In the unappealed June 1999 rating 
decision, the RO determined that new and material evidence 
had not been presented to reopen the claims.  After the 
veteran was notified of the decision and of her procedural 
and appellate rights, she did not file a notice of 
disagreement and the rating decision became final. 

Applicable law provides that decisions which are unappealed 
become final.  38 U.S.C.A. § 7105(c).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim that was denied.  38 U.S.C.A. § 5108.  

In determining whether to reopen a finally denied claim, the 
Board must determine whether the claimant has presented new 
and material evidence as defined in 38 C.F.R. § 3.156(a).  
"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996). 

In conjunction with the veteran's application to reopen her 
claims, she submitted a statement of L. E., M.D., who 
expressed the opinion that it is unclear whether Agent Orange 
would be related to the veteran's cancers, but it could not 
be ruled out.  

In determining whether the additional is new and material, 
the weight to be accorded the evidence or credibility is to 
be presumed only for the purpose of determining whether the 
case should be reopened.  In this case, the opinion of L. E., 
M.D., contained information, not previously of record, 
namely, of a potential association between the veteran's 
cancers and exposure to Agent Orange, which is relevant and 
probative of the element that was a specified basis for the 
last disallowance, that is, a lack of a medical nexus between 
the veteran's cancers and exposure to Agent Orange. 

The Board finds that this additional evidence constitutes new 
and material evidence because the evidence establishes a link 
between the veteran's cancers and exposure to Agent Orange, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claims are reopened.

Since the evidence is new and material to reopen the claims, 
the Board can consider the merits of the claims.  

Merits of the Claims 
Legal Criteria

Service connection may be granted if the evidence establishes 
that a disability was incurred or aggravated in service.  38 
U.S.C.A. § 1110.  Service connection may also be granted if 
all of the evidence, including that pertinent to service, 
establishes that a disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, service connection for a cancer may be established if 
the disease is manifested to a degree of 10 percent or more 
within one year following separation from service.  38 
U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

The term "Agent Orange" is used throughout the decision to 
denote certain "herbicide agents" as defined by the 
governing law and regulations, used in support of the United 
States military operations in the Republic of Vietnam during 
the period from January 9, 1962, to May 7, 1975.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 307(a)(6). 

For the purpose of establishing service connection for a 
disability resulting from exposure to Agent Orange, including 
a presumption of service connection for diseases associated 
with exposure to Agent Orange, a veteran who served in 
Vietnam, during the period from January 9, 1962, to May 7, 
1995, is presumed to have been exposed to Agent Orange.  38 
U.S.C.A. § 1116(f).  Service in Vietnam includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313. 

If a veteran was exposed to Agent Orange during service in 
Vietnam, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service: chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft- tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

A presumption of service connection is afforded only those 
diseases listed because they have been found by the Secretary 
of VA to have a positive association with exposure to Agent 
Orange.  38 U.S.C.A. § 1116(b).  

Service connection due to exposure to Agent Orange may also 
be established on a direct basis with evidence that exposure 
during service actually caused the veteran's cancers.  38 
U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

Analysis 

Agent Orange 

The veteran asserts that she developed breast cancer and 
vulvar cancer as a result of exposure to Agent Orange in 
service.  

Since the veteran did not serve in Vietnam, she is not 
presumed to have been exposed to Agent Orange during her 
period of service.  Nevertheless, this does not preclude the 
veteran from establishing exposure to Agent Orange.  On the 
question of exposure, the Board finds the veteran's 
statements and the statements of two other nurses highly 
credible as to the circumstances of the veteran's service as 
a triage nurse, treating wounded soldiers from Vietnam. 

However, the issue of whether or not the veteran was actually 
exposed to Agent Orange involves a medical or scientific 
question and competent medical or scientific evidence is 
required to establish the exposure.  Except for the anecdotal 
evidence, there is no medical or scientific evidence, 
establishing exposure to Agent Orange.  And even though the 
veteran is a nurse she is not qualified as an expert to offer 
an opinion as to whether she was actually exposed to Agent 
Orange.  This however is not fatal to the veteran's claims.  

For the sake of analysis, even if it were conceded that the 
veteran was exposed to Agent Orange, the determinative issue 
is whether the veteran's cancers are diseases associated with 
such exposure.  

First, neither breast cancer nor vulvar cancer is on the list 
of diseases presumed to be associated with exposure to Agent 
Orange under 38 C.F.R. § 3.309(e), which means that on the 
basis of sound medical and scientific evidence, there is not 
a positive association between these types of cancer and 
exposure to Agent Orange.  

Since the presumption of service connection under 38 C.F.R. 
§ 3.309(e) cannot be applied to the veteran's advantage, the 
Board must then look at evidence of actual causation, which 
requires a much higher standard of proof.  

On the present record, neither the medical opinion nor the VA 
study establishes actual direct causation between the 
veteran's cancers and exposure to Agent Orange.  As for the 
opinion of L. E., M.D., the presumption that it is entitled 
to full weight no longer applies once the claim is reopened.  
On weighing the probative value of the opinion on the merits, 
her statement that "it was not clear that Agent Orange was 
related to the veteran's cancers, but she would not rule it 
out", does not meet the evidentiary standard of actual 
causation.  As for the VA study, the results were that there 
was no positive association between Vietnam service and the 
risk of breast cancer or of gynecological organ cancers, 
which opposes rather than supports the veteran's claims. 

Moreover, in 2003, as mandated by law and based upon an 2002 
update of a study conducted by the National Academy of 
Sciences (NAS), the Secretary of VA provided notice that he 
found that the credible evidence against an association 
between herbicide exposure and breast cancer and cancers of 
the female reproductive system outweighed the credible 
evidence for such an association and that a positive 
association does not exist.  Department of Veterans Affairs, 
Diseases Not Associated with Exposure to Certain Herbicide 
Agents, Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Earlier in the 2000 update, NAS considered a study of female 
Vietnam veterans from Australia but found no information that 
changed the conclusion that there was inadequate or 
insufficient evidence to determine an association between 
cancers of the female reproductive system and exposure to 
Agent Orange.  67 Fed. Reg. 42,600, 42,603 (June 24, 2002). 

While the veteran has reason to be concerned about the 
adverse health effects of exposure to Agent Orange, and as 
there is still a lot of medical and scientific uncertainty 
about the long-term health effects of such exposure, the 
current medical and scientific evidence fails to show actual 
causation between breast cancer and vulvar cancer and 
exposure to Agent Orange.  In this case, the Board may only 
consider independent medical or scientific evidence to 
support its findings and the veteran's assertions to the 
contrary unsupported by competent medical or scientific 
evidence is insufficient to make the direct causal 
connection. 

Service Connection on a Direct Basis and on a Presumptive 
Basis for a Chronic Disease

There is no other medical evidence of record until 1995 and 
later that documented breast cancer and vulvar cancer, almost 
30 years after service.  

As there is no medical evidence that the breast cancer and 
vulvar cancer had onset during service, including on a 
presumptive basis for cancers that become manifest to a 
compensable degree within one year of separation from 
service, or that the cancers were otherwise causally linked 
to an injury or disease of service origin, and as the 
evidence shows that cancer were first shown to present almost 
30 years after service, the preponderance of the evidence is 
against the claims on a direct basis and on the one-year 
presumptive basis.   38 U.S.C.A. § 5107(b).



For these reasons, the preponderance of the evidence is 
against the claims of service connection for breast cancer 
and vulvar cancer to include as secondary to exposure to 
Agent Orange and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for intraductal carcinoma of the right 
breast to include as secondary to Agent Orange exposure is 
reopened. 

On the merits, service connection for intraductal carcinoma 
of the right breast to include as secondary to Agent Orange 
exposure is denied. 

As new and material evidence has been presented, the claim of 
service connection for vulvar carcinoma to include as 
secondary to Agent Orange exposure is reopened. 

On the merits, service connection for vulvar carcinoma to 
include as secondary to Agent Orange exposure is denied. 


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



